PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/654,195
Filing Date: 19 Jul 2017
Appellant(s): TESSMER et al.



__________________
Kevin K. Jones (Reg. No. 47,409)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
VII. A. a) all claim limitations are considered
Appellant argues Examiner allegedly failed to consider each and every feature in the limitation “wherein the members of the control logical network include hosts configured to receive the list regardless of whether or not each of the host is currently running a data compute node that is a member of the first overlay network.” 
Appellant’s arguments should be found not persuasive.

Appellant argues a claim limitation having a contingent feature of “regardless of whether or not each of the host is currently running a data compute node that is a member of the first overlay network” (emphasis added) so a reference merely needs to teach the first portion of “wherein the members of the control logical network include hosts configured to receive the list” (emphasis added) to teach this limitation. Wang teaches this limitation in Fig. 1, S11; Fig. 3, S32; Fig. 5; paragraph [0025], which details adjacent forwarding devices of the network, as the claimed hosts, that can receive packet, as the claimed configured to receive list because the claim language is drafted configured to (i.e. be able to) receive the list without actually receiving any lists.  Because an ordinary person skilled in the art would know the list may be transmitted by packets, Wang teaches this limitation. 
Appellant alleges that Wang does not teach an overlay network because Wang’s network with controller is a software defined network (SDN).  This allegation is incorrect because the SDN of Wang has all the features of the overlay network as claimed.  The SDN is a software network that is overlaid over an underlying physical network. It also has the claimed features of the overlay network such as having members that are hosts and nodes. Thus, a SDN of Wang, which is on top of a physical network and has the claimed features of the overlay network, teaches the overlay network as claimed.  
Even if the limitation is interpreted such that the control logical network and the list are not taught by Wang, these features of the control logical network is a second overlay network and the list is a list of hosts that include data compute nodes that are members of a first overlay network are taught by the secondary references of Beeram and Venkata as detailed in the Final Office Action.  Also stated in the Final Office Action, it would have been obvious to combine these references with Wang so Wang in view of Beeram and Venkata would also teach this limitation.  

In addition, Appellant also argues Examiner allegedly failed to consider each and every feature in the limitation “transmitting the data packet to the selected one or more hosts that are members of the control logical network, wherein the selected one or more hosts are configured to forward the data packet to one or more other hosts having one or more other data compute nodes.” 


The claim includes the feature of “wherein the selected one or more hosts are configured to forward the data packet to one or more other hosts having one or more other data compute nodes” (emphasis added) so a host that is designed/built such that it is capable of forwarding packets to other hosts/nodes without actually performing the forwarding step would teach this selected host. In other words, the claim language only requires the host to be configured to (i.e., be able to) forward without actually requiring performing the forwarding step. Fig. 1, S11; Fig. 3, S32; Fig. 5; paragraph [0025] of Wang details a forwarding device. Because the device of Wang is a forwarding device, it inherently is configured to perform the forwarding function.  Thus, it teaches the host as claimed. Fig. 1, S11; Fig. 3, S32; Fig. 5; paragraph [0025] of Wang also details sending packet to a forwarding device of the network with controller of Fig. 5, which teaches transmitting packet to the host of control logic network. Because Wang teaches the claimed host and transmitting packet to the host, Wang teaches “transmitting the data packet to the selected one or more hosts that are members of the control logical network, wherein the selected one or more hosts are configured to forward the data packet to one or more other hosts having one or more other data compute nodes.”  
Even if the limitation is interpreted such that “configured to” language requires the host to actually perform the forwarding of the packet, Wang still teaches this limitation because Wang also teaches that the forwarding device can forward to other forwarding devices, for example, as illustrated by Fig. 5. 

nodes. This assertion is irrelevant because the claim does not recite any limitation that requires a host to host a plurality of nodes. Even if it did, adding overlay networks is a modification that is within the ability of an ordinary person skill in the art.

Moreover, Wang does teach a packet is transmitted from host to host to host because Wang teaches forwarding device can forward to another forwarding device.  Even though Fig. 5 only illustrates 3 forwarding devices, a person of ordinary skill in the art would know that additional forwarding devices may be connected in the network and the another forwarding device may forward to even more forwarding devices because a network in the real world would have a lot of forwarding devices. It is not reasonable to argue that a packet can only travel on 2 forwarding devices in a network.  

Furthermore, Appellant alleges that none of the forwarding devices and controller in Wang are members of second logical network and none of the other nodes. Wang 

Thus, these arguments should be found not persuasive.

VII. A. b) The rejection does not use impermissible hindsight reconstruction
Appellant argues that overlay networks in Beeram cannot simply be “added” to Wang and combining Beerum and Wang is allegedly based in hindsight reconstruction.
Appellant’s arguments should be found not persuasive.

First, the final rejection states how and why that an overlay network of Beeram is combined with the SDN of Wang.  To repeat in further detail, the overlay network of Beeram can be combined with Wang by adding the overlay network of Beeram as another overlay network on top of the overlay network of Wang. As stated above, the SDN of Wang teaches that it can be interpreted as an overlay network as claimed because it has the features of the overlay network as claimed.  In addition, Venkata reference, when combined with Wang, further teaches that the SDN of Wang can be the overlay network.  
Furthermore, the advantage of the combination is detailed in paragraph [0010] of Beeram. For example, some advantages are to efficiently optimize and/or reduce overlay and/or underlay network traffic and avoid superfluous traffic in the network.  
Therefore, how and why the combination of the references can be achieved is explicitly provided, and the overlay networks are not simply added.

Second, Appellant also asserts that Beeram and Wang cannot be combined because the advantage specified does not apply to the SDN of Wang. As explained above, Wang teaches the overlay network.  Therefore, the advantages of Beeram could clearly improve the network of Wang.  
Even if the SDN of Wang is not interpreted to be the overlay network as claimed, the combination with Venkata would teach the claimed overlay network.  Wang/Venkata should be considered as teaching the overlay network. Beeram still teaches that the overlay network can improve the underlay network. Thus, an ordinary person skilled in the art would be motivated to use Beeram’s overlay networks on top of the overlay network of Wang/Venkata.  Therefore, even if the combination is performed as suggested by the appellant, the Wang/Venkata should be considered as the overlay/underlay network, which would be improved by the advantages of Beeram.
  
Therefore, Appellant’s arguments should be found not persuasive.

VII. A. c) The elements of Appellant’s claimed invention were not evaluated in isolation
Appellant argues the definition of “the control logical network” and “the list” was allegedly removed.  Appellant’s argument should be found not persuasive because the final rejection clearly shows that these limitations were considered.  Specifically, the rejections using Wang in view of Beeram and Venkata clearly show that the terms were not removed from consideration or else less references would be used in the 103 rejection. 
In addition, Appellant argues that the definition of “the one or more other data compute nodes” was not considered because Wang is not an overlay network. As explained above, the network of Wang is functionally equivalent to an overlay network as claimed. Moreover, the combination of Wang/Venkata would also explicitly teach the claimed overlay network. Therefore, the limitation of data compute nodes as members of first overly network was considered. 
Appellant’s interpretation of the “transmitting” step of the claim is incorrect.  The “transmitting” limitation should be interpreted to not require the actually performance of the step of forward to the first overlay networks because the claim limitation is drafted such that the host merely has to be configured to forward packet to the other data compute nodes of the first overlay network without actually forwarding to the nodes of the first overlay network.  Therefore, as long as the host of Wang is capable of forwarding packet to nodes of another overlay network, it teaches this limitation. 


Further, as can be seen from the final rejection having the combination of the three references, the claim as a whole was considered, and not discrete elements evaluated in isolation.

Furthermore, Appellant emphasizes the word “hosted” in the arguments and appears to allege that Wang does not teach “hosted.”   This argument is not persuasive because the claim language does not explicitly recite any differences or relationship between the host and the node. The claim language merely requires that a node is hosted by a host.  This limitation is taught by Wang. As can be seen in Fig. 5, device A should be interrupted to be the claimed node hosted by a host because it performs all the functions performed by the host/node in the claim language.  Therefore, device A and the box illustrated in Fig. 5 should be interpreted to be a node hosted by a host.  Furthermore, Appellant asserts that device A of Wang is allegedly not a host because it does not hosts data compute nodes. This assertion is irrelevant because the claim language does not recite any limitation that requires a host to host a plurality of nodes.  Moreover, Wang teaches a packet is transmitted from host to host to host because Wang teaches forwarding device can forward to another forwarding device.  Even though Fig. 5 only illustrates 3 forwarding devices, a person of ordinary skill in the art would know the another forwarding device can forward to even more forwarding devices 

For at least the foregoing reasons, Examiner respectfully request that the arguments for all the pending claims be found unpersuasive.


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Jasper Kwoh

/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
Conferees:
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415     
                                                                                                                                                                                                   /CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.